Case 2:20-cv-09582-JFW-E Document 92-22 Filed 07/20/21 Page 1 of 5 Page ID #:2258




    1 LOUIS R. MILLER (State Bar No. 54141)
      smiller@millerbarondess.com
    2 MIRA HASHMALL (State Bar No. 216842)
      mhashmall@millerbarondess.com
    3 EMILY A. RODRIGUEZ-SANCHIRICO (State Bar No. 311294)
      esanchirico@millerbarondess.com
    4 MILLER BARONDESS, LLP
      1999 Avenue of the Stars, Suite 1000
    5 Los Angeles, California 90067
      Telephone: (310) 552-4400
    6 Facsimile: (310) 552-8400
    7 Attorneys for Defendants
      COUNTY OF LOS ANGELES, LOS
    8 ANGELES COUNTY FIRE
      DEPARTMENT, JOEY CRUZ, RAFAEL
    9 MEJIA, MICHAEL RUSSELL, and
      RAUL VERSALES
   10
                           UNITED STATES DISTRICT COURT
   11
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   12
   13
      VANESSA BRYANT, a California                  Case No. 2:20-cv-09582-JFW-E
   14 Resident,
                                                    DISCOVERY MATTER
   15               Plaintiff,
                                                    DECLARATION OF JASON
   16         vs.                                   TOKORO IN SUPPORT OF JOINT
                                                    STIPULATION RE: PLAINTIFF’S
   17 COUNTY OF LOS ANGELES, a                      MOTION TO COMPEL
      public entity, et al.,                        PRODUCTION OF DOCUMENTS
   18                                               AND CUSTODIAL METADATA
                   Defendants.
   19                                               [Filed Concurrently with Joint
                                                    Stipulation and Declaration of Brendan
   20                                               Martinez]
   21                                               Judge: Hon. John F. Walter
   22                                               Magistrate Judge: Hon. Charles F. Eick
   23                                               Hearing: August 13, 2021
                                                    Time:    9:30 a.m.
   24                                               Place:   Courtroom 750
   25                                               Discovery Cutoff: November 29, 2021
                                                    Pretrial Conference: February 4, 2022
   26                                               Trial: February 22, 2022
   27
   28
                                                1                    Case No. 2:20-cv-09582-JFW-E
        DECLARATION OF JASON TOKORO IN SUPPORT OF JOINT STIPULATION RE: PLAINTIFF’S MOTION TO
                    COMPEL PRODUCTION OF DOCUMENTS AND CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92-22 Filed 07/20/21 Page 2 of 5 Page ID #:2259




    1                       DECLARATION OF JASON TOKORO
    2         I, Jason Tokoro, declare as follows:
    3         1.    I am an attorney duly admitted to practice before this Court. I am a
    4 partner with Miller Barondess, LLP, counsel of record for Defendants County of
    5 Los Angeles, Los Angeles County Fire Department, Joey Cruz, Rafael Mejia,
    6 Michael Russell, and Raul Versales. I have personal knowledge of the facts set
    7 forth herein, and if called as a witness, I could and would competently testify to all
    8 of said facts. I make this declaration in support of the Parties’ Joint Stipulation re:
    9 Plaintiff’s Motion to Compel Production of Documents and Custodial Metadata.
   10 The County Has Complied With Its Discovery Obligations
   11         2.    Throughout this case, the County of Los Angeles (the “County”) and
   12 the Los Angeles County Sheriff’s Department (“LASD”) (together “Defendants”)
   13 have been transparent and forthcoming with Plaintiff in discovery.
   14         3.    In November 2020, the County sent Plaintiff a draft forensic protocol
   15 so the parties could conduct a forensic examination of phones and confirm that all
   16 photographs had been deleted. In December 2020, the County worked with Plaintiff
   17 to produce a key Internal Affairs Bureau Report in a way that did not violate the
   18 privacy rights of the individuals identified, as quickly as it could. In March 2021,
   19 when Plaintiff in a related case asked for documents from the Los Angeles County
   20 Fire Department (“LACFD”), the County produced LACFD’s investigation reports
   21 to Plaintiff—even though she had not served discovery requests to LACFD.
   22         4.    The County has now produced over 30,000 pages of documents to
   23 Plaintiff. Many of these pages are responsive to the requests which are subject to
   24 this Motion. Rather than using the discovery the County has produced to make her
   25 case, Plaintiff has objected to the County’s written discovery, and has served only a
   26 handful of deposition notices, none of any of the involved personnel. Instead,
   27 Plaintiff has dedicated countless hours to discovery disputes which are not relevant
   28 to her claims or proportional to the needs of the case.
                                                  2                  Case No. 2:20-cv-09582-JFW-E
        DECLARATION OF JASON TOKORO IN SUPPORT OF JOINT STIPULATION RE: PLAINTIFF’S MOTION TO
                    COMPEL PRODUCTION OF DOCUMENTS AND CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92-22 Filed 07/20/21 Page 3 of 5 Page ID #:2260




    1        5.     In fact, Plaintiff has taken the position that she does not have to
    2 meaningfully participate in discovery. To date, Plaintiff has failed to produce a
    3 single document or respond substantively to a single interrogatory, despite being
    4 served with requests and interrogatories months ago.
    5 The County Made Every Effort To Resolve The Parties’ Disputes
    6        6.     Regarding the requests which are the subject of the Motion, the County
    7 made every effort to meet and confer in good faith to avoid motion practice. The
    8 County attempted to narrow the issues before the Court as much as possible.
    9        7.     Specifically, between December 21, 2020, when the County served its
   10 responses and objections to these Requests, and May 11, 2021, when Plaintiff
   11 proposed her “final” compromise offer on the Requests, counsel for County and the
   12 Plaintiff engaged in multiple zoom calls, sent 27 emails back and forth, and
   13 exchanged multiple letters and draft compromises.
   14        8.     Attached hereto as Exhibit A is a true and correct copy of the emails
   15 sent between counsel for Plaintiff and counsel for County regarding these Requests.
   16        9.     Attached hereto as Exhibit B is a true and correct copy of the
   17 correspondence sent between counsel for Plaintiff and counsel for the County
   18 regarding these Requests and the metadata.
   19        10.    Attached hereto as Exhibit C is a true and correct copy of the various
   20 draft compromises sent between counsel for Plaintiff and counsel for the County
   21 regarding these Requests.
   22        11.    While the County was successful in obviating the need for motion
   23 practice for many of the issues originally raised by Plaintiff, because some of the
   24 positions taken by Plaintiff are untenable, the County could not moot the Motion
   25 entirely.
   26 Plaintiff’s Requests Indicate Her Lack of Knowledge Regarding LASD
   27        12.    Many of Plaintiff’s requests demonstrate that she does not understand
   28 how LASD functions. For example, while RFP 28 implies that LASD use of
                                            3                  Case No. 2:20-cv-09582-JFW-E
        DECLARATION OF JASON TOKORO IN SUPPORT OF JOINT STIPULATION RE: PLAINTIFF’S MOTION TO
                    COMPEL PRODUCTION OF DOCUMENTS AND CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92-22 Filed 07/20/21 Page 4 of 5 Page ID #:2261




    1 personal devices for work would be improper, many LASD personnel use their
    2 personal devices for work routinely.
    3         13.   As another example, while RFP 32 asks for every document containing
    4 the word “Marsh,” “Marsh” is a common word and last name. Accordingly, a
    5 County-wide search for documents responsive to “Marsh” would result in numerous
    6 false hits.
    7
    8         I declare under penalty of perjury under the laws of the United States of
    9 America that the foregoing is true and correct.
   10         Executed on this 16th day of July, 2021, at Los Angeles, California.
   11
   12
                                                   Jason Tokoro
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                4                    Case No. 2:20-cv-09582-JFW-E
        DECLARATION OF JASON TOKORO IN SUPPORT OF JOINT STIPULATION RE: PLAINTIFF’S MOTION TO
                    COMPEL PRODUCTION OF DOCUMENTS AND CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92-22 Filed 07/20/21 Page 5 of 5 Page ID #:2262




    1     INDEX OF EXHIBITS TO THE DECLARATION OF JASON TOKORO
    2    Exhibit                         Description                                Pg. No.
    3     No.
           A.    A true and correct copy of the emails sent between                   6-16
    4            counsel for Plaintiff and counsel for County regarding
    5            these Requests.
           B.    A true and correct copy of the correspondence sent                  17-40
    6
                 between counsel for Plaintiff and counsel for the County
    7            regarding these Requests and the metadata.
    8      C.    A true and correct copy of the various draft compromises            41-64
                 sent between counsel for Plaintiff and counsel for the
    9            County regarding these Requests.
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                5                    Case No. 2:20-cv-09582-JFW-E
        DECLARATION OF JASON TOKORO IN SUPPORT OF JOINT STIPULATION RE: PLAINTIFF’S MOTION TO
                    COMPEL PRODUCTION OF DOCUMENTS AND CUSTODIAL METADATA
